Citation Nr: 1036400	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  09-25 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity, to include as secondary to herbicide 
exposure.

2.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, to include as secondary to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse, Veteran's Daughter




ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1943 to July 1962, 
and from September 1966 to September 1971.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  The 
Veteran's case comes from the VA Regional Office in Winston-
Salem, North Carolina (RO).

The issues of entitlement to service connection for a neck 
condition and posttraumatic stress disorder, as well as 
entitlement to a total disability rating based in individual 
unemployability have been raised by the record, specifically in 
an April 2007 VA examination and during the Veteran's August 2010 
Board hearing, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the 
Veteran's currently diagnosed peripheral neuropathy of the left 
lower extremities is related to military service.

2.  The preponderance of the evidence of record shows that the 
Veteran's currently diagnosed peripheral neuropathy of the right 
lower extremities is related to military service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left lower extremity was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1116, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).

2.  Peripheral neuropathy of the right lower extremity was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1116, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issues involving the Veteran's claims for 
service connection for peripheral neuropathy of the left and 
right lower extremities as the Board is taking action favorable 
to the Veteran by granting service connection for these 
disorders.  As such, this decision poses no risk of prejudice to 
the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the Veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  For certain 
chronic disorders, including peripheral neuropathy, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

Additionally, a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  
Acute and subacute peripheral neuropathy is deemed associated 
with herbicide exposure, under VA law, and shall be service-
connected if a Veteran was exposed to a herbicide agent during 
active military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service.  38 
C.F.R. § 3.309.  However, acute and subacute peripheral 
neuropathy must become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, or 
air service.  38 C.F.R. § 3.307(a)(6)(ii).

In this case, the Veteran claims that he developed peripheral 
neuropathy during active military service, to include as the 
result of exposure to Agent Orange.  The evidence of record shows 
that the Veteran was awarded the Purple Heart, the Vietnam 
Service Medal with five stars, the Presidential Unit Citation 
with one star, the Vietnam Campaign Medal with device, the Combat 
Action Ribbon, eight separate Good Conduct Medals, the Vietnam 
Cross of Gallantry with Palm, and the Meritorious Unit 
Commendation.  This evidence confirms that the Veteran served in 
Vietnam.  Under 38 U.S.C.A. § 1116(f), he is therefore presumed 
to have been exposed to herbicide agents, to include Agent 
Orange.

The medical evidence of record shows that the Veteran has a 
current diagnosis of bilateral peripheral neuropathy of the lower 
extremities.  As noted above, while acute and subacute peripheral 
neuropathy are presumptive disorders under 38 C.F.R. § 3.309(e), 
for the purposes of 38 C.F.R. § 3.309(e), the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note (2).  The most recent medical 
evidence of record shows that the Veteran's bilateral peripheral 
neuropathy of the lower extremities continues to be diagnosed to 
the present day, approximately 39 years after separation from 
military service.  It is therefore not acute or subacute 
peripheral neuropathy for the purposes of 38 C.F.R. § 3.309(e).  
Accordingly, presumptive service connection for bilateral 
peripheral neuropathy of the lower extremities is not warranted 
under 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
Veteran from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
The United States Court of Appeals for Veterans Claims has 
specifically held that the provisions of Combee are applicable in 
cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The Veteran underwent a VA examination in February 1973.  He 
reported numbness in his right thigh.  Examination revealed a 2-
inch wide linear strip of decreased tactile sensation in the 
lateral right thigh.  However, no diagnosis of neuropathy was 
rendered.

Private treatment records dated in February 1983 reflect 
complaints of numbness over the outside of both legs.  Symptoms 
were reported to have worsened when the Veteran carried his 
satchel as part of his duties as a Post Office employee.  
Examination revealed no numbness and normal reflexes.  The 
diagnosis was a combination of diffuse osteoarthritis and 
meralgia paresthetica.  An additional entry in March 1985 
included complaints of expanding numbness in the legs.  Knee 
jerks and ankle jerks were present on examination.  Straight leg 
raise was limited bilaterally to between 30 and 40 degrees.  The 
treating physician noted that he could not determine if the 
Veteran's symptoms were meralgia paresthetica or radiculopathy.

Additional private records include a June 2006 letter from Dr. 
C.N.  He stated that he had treated the Veteran between February 
1979 and January 1984 for back, shoulder, leg, and foot problems.  
Dr. C.N. stated that he had seen the Veteran again recently and 
that his legs had become weaker since 1984.

VA treatment records show the Veteran was seen in September 2006 
for complaints of weakness in the legs which had progressed since 
the 1970's.  He reported that, historically, he had started 
working for the Post Office in 1973.  Soon after, he began 
experiencing weakness in his legs, which later expanded to 
include foot drop.  He also experienced tingling and numbness in 
his feet and calves, in addition to the weakness.  On 
examination, strength was measured at 3-4/5 in ankle dorsiflexion 
and eversion.  Sensation to light touch, pin prick, vibration, 
and proprioception was markedly diminished below the knees.  The 
Veteran needed a cane to walk and had bilateral foot drop.  The 
diagnosis was early onset of peripheral neuropathy, possibly due 
to prior exposure to toxins, including Agent Orange.

The Veteran underwent a nerve conduction test in October 2006.  
The findings indicated peripheral polyneuropathy and 
radiculopathy of the lumbosacral spine.

The Veteran underwent a VA examination in May 2007.  The 
examination report indicated that the Veteran's prior records 
were not available for review.  He reported a history of service 
in Vietnam, followed by tingling in the lower extremities.  On 
examination, the Veteran could stand on his toes and heels, but 
could not jog.  Reflexes were absent in the knees and ankles.  
Sensation to trace figures and vibration, as well as joint sense, 
were absent in the lower extremities.  The diagnosis was 
peripheral neuropathy as a side effect of intermittent 
medications over 40 years.

The Veteran submitted a November 2007 letter with accompanying 
records from Dr. J.E.P. in support of his claim.  Dr. J.E.P. 
stated that he had reviewed the Veteran's medical record and 
conducted an examination.  The Veteran had reported a history of 
service in Vietnam with exposure to Agent Orange.  The Veteran 
reported that, following service, he worked in the Post Office 
but was forced to retire due to weakness and numbness in his 
legs.  After physical examination, the diagnosis was severe 
peripheral neuropathy.  Dr. J.E.P. concluded that exposure to 
Agent Orange was the primary identifiable cause for the 
diagnosis.

VA treatment records dated November 2009 indicate the Veteran 
underwent a neurology consultation for complaints of chronic 
peripheral neuropathy.  He reported a history consistent with 
that which has been noted above.  After physical examination, the 
diagnosis was long-standing peripheral neuropathy which was not 
the result of degenerative changes of the spine.  The Veteran 
denied a history of chronic medication use.  The treating 
physician opined that the Veteran's neuropathy was

consistent with a toxic exposure.  He was 
45 years old at the time of [A]gent 
[O]range exposure.  Compared to younger 
individuals, older individuals are less 
resilient in terms of nervous system repair 
from injuries or toxic exposures.  This and 
the heavy toxin exposure may account for 
the permanence of the neuropathy.

Dr. J.E.P. provided an additional opinion in January 2010.  He 
noted that the Veteran had served two tours of duty in Vietnam, 
and had a well-documented history of peripheral neuropathy.  The 
opinion stated that the earliest symptoms the Veteran's 
peripheral neuropathy occurred in 1969.  Dr. J.E.P. opined that

Agent Orange is associated with acute or 
subacute peripheral neuropathy.  In [the 
Veteran's] case, his acute neuropathy 
progressed over the years to his current 
severe, disabling neuropathy.  No other 
etiologic factor, such as 
neuropathy-inducing medication use, has 
ever been found.  It is my opinion that 
Agent Orange exposure is the major factor 
in his development of neuropathy.

The preponderance of the evidence of record shows that the 
Veteran's currently diagnosed peripheral neuropathy of the right 
and left lower extremities is related to military service.  While 
the Veteran's service treatment records do not show any 
complaints or diagnosis of peripheral neuropathy, the Veteran's 
service personnel records clearly show that he was engaged in 
combat.  In considering claims of Veterans who engaged in combat, 
the adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory lay 
evidence or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 U.S.C.A. 
§ 1154(b) (West 2002).  In this regard, the Veteran has reported 
that he experienced tingling in the lower extremities during 
military service, but did not report it because of his rank of 
First Sergeant.  Such statements are consistent with the 
circumstances of the Veteran's lengthy and highly meritorious 
service, and the Board finds them to be credible.  Furthermore, 
while the Veteran is not competent to provide a diagnosis of a 
medical disorder, he is competent to provide information 
regarding visible, or otherwise observable, symptoms of 
disability.  Washington v. Nicholson, 21 Vet. App. 191, 195 
(2007).  The Board finds that tingling of the legs is such an 
observable symptom.  Accordingly, the Veteran's lay statements 
alone are sufficient to demonstrate that he experienced tingling 
of the legs during active military service.  The presence of 
these symptoms is also consistent with the post-service medical 
evidence, which demonstrates that the Veteran reported 
experiencing numbness in the right thigh in February 1973, less 
than a year and a half after separation from military service.  
These symptoms were reported again in 1983 and 1985, and have 
continued to the present day.  Accordingly, the evidence of 
record demonstrates continuity of symptomatology from active 
military service until the first diagnosis of peripheral 
neuropathy.

In addition, the preponderance of the medical evidence of record 
relates the Veteran's currently diagnosed peripheral neuropathy 
to military service.  Etiological opinions have been provided by 
the September 2006 VA medical report, the May 2007 VA medical 
examination report, the November 2007 private medical report, the 
November 2009 VA medical report, and the January 2010 private 
medical report.  The September 2006 VA medical report, the 
November 2007 private medical report, the November 2009 VA 
medical report, and the January 2010 private medical report all 
related the Veteran's currently diagnosed peripheral neuropathy 
to Agent Orange exposure during military service.  While the May 
2007 VA medical examination report did not provide such an 
etiological opinion, the report stated that the Veteran's 
peripheral neuropathy was due to "intermittent medications over 
40 years."  The Board notes that 40 years prior to May 2007 
corresponds to May 1967, at which time the Veteran was in active 
military service.  Thus, the preponderance of the medical 
evidence of record relates the Veteran's currently diagnosed 
peripheral neuropathy of the right and left lower extremities to 
military service.

Accordingly, applying the doctrine of reasonable doubt, the Board 
finds that the Veteran's currently diagnosed peripheral 
neuropathy of the right and left lower extremities is related to 
active military service.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  As such, service connection for peripheral neuropathy of 
the right and left lower extremities is warranted.


ORDER

Service connection for peripheral neuropathy of the left lower 
extremity is granted.

Service connection for peripheral neuropathy of the right lower 
extremity is granted.



____________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


